November 4, 2011 Tia Jenkins Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, DC 20549 VIA EDGAR SUBMISSION Re:Brown-Forman Corporation Form 10-K for Fiscal Year Ended April 30, 2011 Filed June 27, 2011; File No. 002-26821 Request for Extension Dear Ms. Jenkins, We are in receipt of the Securities & Exchange Commission’s letter dated October 26, 2011. As discussed with Mr. Steve Lo of your office, we are writing to confirm our request for an additional ten business days within which to respond to your letter.We understand our request for an extension has been granted, and that we have until November 23, 2011 to respond.We appreciate the Commission’s accommodation of our request. Please do not hesitate to contact me at (502) 774-7165 should you have any questions or concerns. Sincerely, /S/ Jane C. Morreau Jane C. Morreau, Chief Accounting Officer cc:Matthew E. Hamel
